                 Case 2:20-cr-00184-RSL Document 22 Filed 04/12/21 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                 Case No. CR20-184RSL

10                            Plaintiff,                         ORDER GRANTING
11                       v.                                      UNOPPOSED MOTION TO
                                                                 CONTINUE TRIAL
12     PAUL HAMILTON,
13                            Defendant.
14
            This matter comes before the Court on defendant’s “Unopposed Motion to Continue Trial
15
     and Pretrial Motions Dates.” Dkt. # 20. Having considered the facts set forth in the motion, and
16
     defendant’s knowing and voluntary waiver, Dkt. # 21, the Court finds as follows:
17
            1.      The Court adopts the facts set forth in the unopposed motion: specifically, that
18
19 defense counsel’s ability to meet with defendant has been limited due to the COVID-19
20 pandemic and defendant’s incarceration, that this inability to meet has made progress in this
21 case particularly challenging due to the volume of discovery and the fact that much of it is
22 subject to a protective order, and that the defense needs additional time to undertake
23 investigative work and otherwise prepare. The Court accordingly finds that a failure to grant a
24 continuance would deny counsel, and any potential future counsel, the reasonable time
25
     necessary for effective preparation, taking into account the exercise of due diligence, within the
26
     meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
27
28
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 1
                 Case 2:20-cr-00184-RSL Document 22 Filed 04/12/21 Page 2 of 2




 1
            2.      The Court finds that a failure to grant a continuance would likely result in a
 2
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 3
            3.      The Court finds that the additional time requested between May 17, 2021 and the
 4
     proposed trial date of December 6, 2021, is a reasonable period of delay. The Court finds that
 5
     this additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 6
 7 considering all the facts set forth above.
 8          4.      The Court further finds that this continuance would serve the ends of justice, and
 9 that these factors outweigh the best interests of the public and defendant in a speedier trial,
10 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
11          5.      Defendant has executed a waiver indicating that he has been advised of his right to
12 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
13
   that right and consented to the continuation of his trial to a date up to and including December
14
   20, 2021, Dkt. # 21, which will permit his trial to start on December 6, 2021.
15
           IT IS HEREBY ORDERED that the trial date shall be continued from May 17, 2021 to
16
   December 6, 2021, and pretrial motions are to be filed no later than November 1, 2021;
17
           IT IS FURTHER ORDERED that the period of time from the current trial date of May
18
19 17, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
20 Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
21 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
22 (h)(7)(A), and (h)(7)(B).
23          DATED this 12th day of April, 2021.
24
25
26                                                     A
                                                       Robert S. Lasnik
27                                                     United States District Judge
28
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 2
